UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7641


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID A. HAGEN, a/k/a Antonio Diez, a/k/a David DeFusco,
a/k/a David DuFusco,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. W. Earl Britt, Senior
District Judge. (3:08-cr-00093-WEB-DCK-2; 3:13-cv-00394-WEB)


Submitted:   July 16, 2015                   Decided:    August 6, 2015


Before AGEE and     KEENAN,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carole Melissa Owen, Noell Peter Tin, TIN, FULTON, WALKER &
OWEN, PLLC, Charlotte, North Carolina, for Appellant.    Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David A. Hagen seeks to appeal the district court’s orders

denying relief on Hagen’s 28 U.S.C. § 2255 (2012) motion and

denying his Fed. R. Civ. P. 59(e) motion to alter or amend

judgment.         The     orders    are    not       appealable         unless    a     circuit

justice      or   judge    issues    a    certificate            of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.    Cockrell,         537 U.S. 322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Hagen has not made the requisite showing.                             Accordingly, we deny

Hagen’s motion for a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal.                               Finally, we

deny    as   unnecessary      Hagen’s          motion      for    consideration         of   the

                                                2
trial transcript filed in his criminal appeal.              We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                   DISMISSED




                                       3